Appeals from decrees of the Surrogate’s Court of Suffolk county, in so far as they fail to provide for the payment of interest on the legacy of the appellant. Decree and supplemental decree modified by adding to each a provision for the *903payment of interest on the legacy to the Century Association from December 23, 1932. As so modified, the decrees, in so far as an appeal is taken, are unanimously affirmed, with costs, payable out of the estate, to all parties appearing and filing briefs, and matter remitted to the Surrogate’s Court to enter decree accordingly. The legatee was entitled to the benefit of the general rule that interest was payable on the legacy seven months after the issuance of letters testamentary. The facts here do not come within the exception to that rule as stated in the cases. (Surr. Ct. Act, § 218; Matter of Butherfurd, 196 N. Y. 311; Matter of Erring, 103 App. Div. 501.) Appeal from order denying legatee’s motion dismissed, without costs. Present — Carswell, Davis, Adel and Close, JJ.; Lazansky, P. J., not voting.